 1                                                               The Honorable James L. Robart
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT FOR THE
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                           CASE NO. CR19-117 JLR
10
                                        Plaintiff,        UNITED STATES’ PROPOSED
11                                                        VOIR DIRE
                               v.
12
13    SHAWNA REID,
14
                                        Defendant.
15
16
17          The United States of America, by and through Nicholas L. McQuaid, Acting
18 Assistant Attorney General, United States Department of Justice, and Matthew K. Hoff and
19 Christina Taylor, Trial Attorneys, hereby respectfully submits the following proposed voir
20 dire questions in the above-captioned case.
21                                  Familiarity with Case/Legal System
22          1.      Have you read, heard, or seen any new reports, listened to any podcasts, or
23                  read anything on social media or the internet about the Thomas Wales
24                  investigation or this case specifically?
25                      a.       If so, have you formed an impression or opinion as to the merits
26                               of the case?
27   United States’ Proposed Voir Dire                              ASSISTANT ATTORNEY GENERAL
                                                                       1301 NEW YORK AVENUE, NW
     United States v. Reid, No. CR19-117 JLR- 1
                                                                                SUITE 700
28                                                                       WASHINGTON, D.C. 20005
                                                                              (202) 514-3594
1                       b.       Would that opinion prevent you from maintaining an open and
2                                impartial mind until all of the evidence is presented and the
3                                instructions of the Court are given?
4           2.      Do you know me?
5           3.      Do you know any member of my court staff?
6           4.      Do you know, or are you acquainted with, anyone who is employed in this
7                   courthouse in any capacity?
8           5.      Do you know any of the attorneys in this case?
9           6.      Do you know the Defendant in this case?
10          7.      Do you know any of the witnesses in this case? (Court or counsel to read
11                  witness lists.)
12          8.      Have you ever served on a civil or criminal jury before?
13          9.      For those who have served on a jury, is there anyone whose jury was not able
14                  to reach a verdict?
15          10.     For those who have served on a jury, did anything happen during your service
16                  as a juror that would influence you in any way in this case?
17          11.     Have any of you ever served on a grand jury before?
18          12.     For those who have served on a grand jury, did anything happen during your
19                  service as a grand juror that would influence you in any way in this case?
20          13.     Have you previously been a witness in any court proceeding?
21          14.     Do you work for the court system?
22          15.     Are you close to anyone who works for the court system?
23          16.     Do you have any training in the field of law?
24          17.     Do you have any work experience in the field of law?
25                             Familiarity with Criminal Justice System
26          14.     Do you work or volunteer for any law enforcement agency?
27   United States’ Proposed Voir Dire                                  ASSISTANT ATTORNEY GENERAL
                                                                           1301 NEW YORK AVENUE, NW
     United States v. Reid, No. CR19-117 JLR- 2
                                                                                    SUITE 700
28                                                                           WASHINGTON, D.C. 20005
                                                                                  (202) 514-3594
1                       a.       If so, please state which agency and whether your employment
2                                might affect your ability to fairly sit and judge the facts of this
3                                case?
4           15.     Are you close to anyone who works for a law enforcement agency?
5           16.     Do you work for an entity that represents criminal defendants?
6                       a.       If so, please state which entity and whether your employment
7                                might affect your ability to fairly sit and judge the facts of this
8                                case?
9           17.     Are you close to anyone who works for an entity that represents criminal
10                  defendants?
11          18.     Do you work for a prosecuting attorney’s office?
12                      a.       If so, please state which branch of government and whether your
13                               employment might affect your ability to fairly sit and judge the
14                               facts of this case?
15          19.     Are you close to anyone who works for a prosecuting attorney’s office?
16          20.     Do any of you have any views about prosecutors or defense attorneys that
17                  may affect your ability to be a fair and impartial juror in this case?
18          21.     Have you, any member of your family, or any close friend ever worked for
19                  a lawyer? If so, for whom and in what capacity?
20          22.     Have you ever been the victim of a crime?
21          23.     Has anyone close to you ever been the victim of a crime?
22          24.     Have you ever been accused of a crime?
23                      a.       Do you believe you were treated fairly by law enforcement?
24                      b.       Do you believe that you were treated fairly by the legal system?
25          25.     Has anyone close to you ever been accused of a crime?
26
27   United States’ Proposed Voir Dire                               ASSISTANT ATTORNEY GENERAL
                                                                        1301 NEW YORK AVENUE, NW
     United States v. Reid, No. CR19-117 JLR- 3
                                                                                 SUITE 700
28                                                                        WASHINGTON, D.C. 20005
                                                                               (202) 514-3594
1                       a.       Do you believe that this person was treated fairly by law
2                                enforcement?
3                       b.       Do you believe that this person was treated fairly by the legal
4                                system?
5           26.     Have you ever had a particularly positive experience with law enforcement?
6           27.     Have you ever had a negative experience with law enforcement?
7           28.     You will be hearing from several law enforcement witnesses during the
8                   course of this trial. Would you give greater credence to the testimony of a
9                   law enforcement officer because of the fact that he or she is a law
10                  enforcement officer?
11          29.     Would you tend to doubt the testimony of a law enforcement officer because
12                  of the fact that he or she is a law enforcement officer?
13          30.     Have you ever been involved in a dispute with any law enforcement
14                  personnel or law enforcement agency?
15                      a.       Do you believe you were treated fairly?
16          31.     Has anyone close to you ever been involved in a dispute with any law
17                  enforcement personnel or law enforcement agency?
18                      a.       Do you believe this person was treated fairly?
19          32.     Do you have strong feelings about the federal government?
20                      a.       Would these strong feelings prevent you from serving as a fair and
21                               impartial juror in this case?
22          33.     Have you, or any member of your family, or any close friend, ever been
23                  incarcerated in a jail, prison, or correctional institution for any length of
24                  time? If so, would that experience in any way affect your willingness or
25                  ability to deliberate fairly in this case?
26
27   United States’ Proposed Voir Dire                               ASSISTANT ATTORNEY GENERAL
                                                                        1301 NEW YORK AVENUE, NW
     United States v. Reid, No. CR19-117 JLR- 4
                                                                                 SUITE 700
28                                                                        WASHINGTON, D.C. 20005
                                                                               (202) 514-3594
1           34.     During this trial, the defense may call witnesses. Although the defense has
2                   no obligation to call any witnesses, if they do, would you tend to give
3                   greater or lesser weight to the testimony of a defense witness simply
4                   because he or she is a defense witness?
5                                                    Charges
6           31.     The charges in this case are alleged to be related to false material statements,
7                   obstruction of justice, and perjury before a federal grand jury related to the
8                   murder investigation of a federal prosecutor, Thomas Wales. Are you
9                   familiar with the murder of Thomas Wales?
10          32.     Considering the nature of the charges, does any member of the panel have
11                  any preconceived opinions, biases or prejudices which would affect your
12                  ability to fairly weigh the evidence in this case, and return a verdict based
13                  solely on that evidence?
14                                                Duties of Jurors
15          33.     Do you feel that you possess any kind of prejudice with reference to the
16                  Defendant or this case?
17          34.     Do you have any religious or moral beliefs that prevent you from sitting in
18                  judgment of, or returning a verdict against, another person?
19          35.     Do you think, as a matter of conscience, that you might not convict a
20                  Defendant of a crime even though the evidence proved that defendant guilty
21                  beyond a reasonable doubt?
22          36.     As a juror in a criminal case, your obligation would be to listen to the
23                  evidence and from that determine the facts according to the law given to you
24                  by the Court. You must follow the Court’s instructions on the law even if
25                  you disagree with them. Would you be unable or unwilling to follow the
26                  Court’s instructions if you thought the law was unwise or wrong?
27   United States’ Proposed Voir Dire                               ASSISTANT ATTORNEY GENERAL
                                                                        1301 NEW YORK AVENUE, NW
     United States v. Reid, No. CR19-117 JLR- 5
                                                                                 SUITE 700
28                                                                        WASHINGTON, D.C. 20005
                                                                               (202) 514-3594
1           37.     You will be instructed that the Defendant is presumed to be innocent until
2                   proven guilty and the burden is upon the government to prove the Defendant
3                   guilty beyond a reasonable doubt. Do you have any objection to these
4                   principles of law?
5           38.     The trial is expected to last for three to four days. There is no time limit on
6                   the amount of time that any particular jury may deliberate. Is there any juror
7                   who cannot be here for the anticipated duration of the trial?
8           39.     Do any of you have any physical impairments, such as a bad back, that would
9                   cause you to not be able to concentrate on the proceedings in court for an
10                  extended period of time?
11          40.     Do any of you have any family or employment-related obligations that would
12                  cause you to not be able to concentrate on the proceedings in court for an
13                  extended period of time?
14          41.     The potential punishment for the offense charged in the indictment is a
15                  matter that should never be considered by the jury in any way in arriving at
16                  an impartial verdict as to the guilt or innocence of the accused. Can you
17                  put aside concerns about potential punishment in arriving at a fair and
18                  impartial verdict in this case?
19          42.     Can any of you think of any reason that would prevent you from being able
20                  to render a fair and impartial verdict based solely on the evidence and the law
21                  as the Court will instruct you at the conclusion of this case?
22
23
24
25
26
27   United States’ Proposed Voir Dire                              ASSISTANT ATTORNEY GENERAL
                                                                       1301 NEW YORK AVENUE, NW
     United States v. Reid, No. CR19-117 JLR- 6
                                                                                SUITE 700
28                                                                       WASHINGTON, D.C. 20005
                                                                              (202) 514-3594
1           Respectfully submitted, this the 2nd day of July, 2021.
2
                                                  Nicholas L. McQuaid
3
                                                  Acting Assistant Attorney General
4
                                                  s/Matthew K. Hoff
5
                                                  MATTHEW K. HOFF
6                                                 Trial Attorney
7
                                                  s/Christina Taylor
8                                                 CHRISTINA TAYLOR
                                                  Trial Attorney
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   United States’ Proposed Voir Dire                             ASSISTANT ATTORNEY GENERAL
                                                                      1301 NEW YORK AVENUE, NW
     United States v. Reid, No. CR19-117 JLR- 7
                                                                               SUITE 700
28                                                                      WASHINGTON, D.C. 20005
                                                                             (202) 514-3594
